Exhibit 10.3

 

Loan No. RIE539T05G

 

NON-REVOLVING CREDIT SUPPLEMENT

Letters of Credit

 

THIS SUPPLEMENT to the Master Loan Agreement dated January 13, 2010 (the “MLA”),
is entered into as of January 13, 2010 between CoBANK, ACB (“CoBank”) and DAKOTA
GROWERS PASTA COMPANY, INC., Carrington, North Dakota (the “Company”), and
amends and restates the Supplement dated December 8, 2008 and numbered
RIE539T05F.

 

SECTION 1.         The Non-Revolving Credit Facility.  On the terms and
conditions set forth in the MLA and this Supplement, CoBank agrees to make loans
to the Company during the period set forth below in an aggregate principal
amount not to exceed $350,000.00 at any one time outstanding (the
“Commitment”).  Within the limits of the Commitment, amounts borrowed and later
repaid may not be reborrowed.

 

SECTION 2.         Purpose.  The purpose of the Commitment is to reimburse
CoBank for any drafts that it may honor under letter(s) of credit issued
hereunder (“Letter of Credit”).  If CoBank honors any such drafts submitted
under a Letter of Credit, the Company hereby irrevocably authorizes CoBank to
make a loan hereunder to reimburse CoBank for such draft payments.

 

SECTION 3.         Term.  The term of the Commitment shall be from the date
hereof, up to and including September 30, 2012, or such later date as CoBank
may, in its sole discretion, authorize in writing.

 

SECTION 4.         Interest.  The Company agrees to pay interest on the unpaid
balance of the loan(s) in accordance with the following interest rate:

 

CoBank Base Rate.  At a rate per annum equal at all times to 2.00% above the
rate of interest established by CoBank from time to time as its CoBank Base
Rate, which rate is intended by CoBank to be a reference rate and not its lowest
rate.  The CoBank Base Rate will change on the date established by CoBank as the
effective date of any change therein and CoBank agrees to notify the Company of
any such change.

 

Interest shall be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and shall be payable
monthly in arrears by the 20th day of the following month or on such other day
in such month as CoBank shall require in a written notice to the Company.

 

SECTION 5.         Promissory Note.  The Company promises to repay the unpaid
principal balance of the loans on the last day of the term of the Commitment. 
In addition to the above, the Company promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth in Section 4 hereof.  This note replaces and supersedes,
but does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Supplement being amended and restated hereby.

 

1

--------------------------------------------------------------------------------


 

SECTION 6.         Security.  The Company’s obligations hereunder and, to the
extent related hereto, the MLA, shall be secured as provided in the Security
Section of the MLA, including without limitation as a future advance under any
existing mortgage or deed of trust.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

 

CoBANK, ACB

 

DAKOTA GROWERS PASTA COMPANY, INC.

 

 

 

 

 

By:

 

 

By:

/s/ Edward Irion

 

 

 

 

 

Title:

 

 

Title:

CFO

 

2

--------------------------------------------------------------------------------